DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/27/2022, with respect to claims 1-16 have been fully considered and are persuasive. 


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Kudo (U.S. Publication No. 2010/0244847) discloses a battery monitoring system that detects battery states of a plurality of battery cells that are connected in series.  Based on respective cell voltages of the plurality of battery cells, and a control circuit that monitors state of a battery cell, based on each cell voltage of the plurality of battery cells. And, the control circuit inputs pseudo voltage information to the battery state detection circuit, and thereby diagnoses whether or not the battery state detection circuit is operating normally. The prior art fails to teach in combination with the rest of the limitations in the claim:  “a positive electrode and a negative electrode are stacked in a battery container with a separator interposed therebetween and an electrolyte, wherein the battery container is sealed; pre-aging the plurality of battery cells, after pre-aging the plurality of battery cells, providing the plurality of battery cells in an activation jig, pressing the activation jig; and inspecting a current of the battery cells.”

Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a positive electrode and a negative electrode are stacked in a battery container with a separator interposed therebetween and an electrolyte, wherein the battery container is sealed; pre-aging the plurality of battery cells, after pre-aging the plurality of battery cells, providing the plurality of battery cells in an activation jig, pressing the activation jig; and inspecting a current of the battery cells.”

	Claims 2-4 and 12-15 are allowable due to their dependencies on claim 1; claims 5 and 7 are allowable due to its dependency on claim 4; claim 6 is allowable due to its dependency on claim 5; claim 8 is allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claims 10 and 11 are allowable due to its dependency on claim 9; claim 16 is allowable due to its dependency on claim 15.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866